     Case 2:21-cv-01277-RFB-BNW Document 8
                                         7 Filed 09/10/21
                                                 09/09/21 Page 1 of 2




 1   KAEMPFER CROWELL
     Robert McCoy, No. 9121
 2   Sihomara L. Graves, No. 13239
     1980 Festival Plaza Drive, Suite 650
 3   Las Vegas, Nevada 89135
     Telephone: (702) 792-7000
 4   Facsimile: (702) 796-7181
     Email: rmccoy@kcnvlaw.com
 5   Email: sgraves@kcnvlaw.com

 6   Attorneys for Defendant American Express
     Company
 7
 8                           UNITED STATES DISTRICT COURT

 9                                     DISTRICT OF NEVADA

10   PAUL INGRAHAM,                             Case No. 2:21-cv-01277-RFB-BNW

11                        Plaintiff,

12   vs.                                        STIPULATION AND ORDER TO
                                                EXTEND DEADLINE TO RESPOND
13   AMERICAN EXPRESS COMPANY,
                                                (SECOND REQUEST)
14                        Defendants.

15

16                   Plaintiff Paul Ingraham (“Ingraham”) and defendant American
17   Express Company (“Amex”) stipulate that the deadline for Amex to respond to the
18   complaint (ECF No. 1) be extended from September 13, 2021 until October 14,
19   2021.       The parties previously stipulated to extend the deadline for Amex to
20   respond to the complaint on August 12, 2021 (ECF No. 5).
21                   Since that time, the parties have engaged in good faith efforts to
22   resolve this matter without the need for further litigation. These discussions are
23   ongoing.
24

     2918302_1                                                                 Page 1 of 2
     Case 2:21-cv-01277-RFB-BNW Document 8
                                         7 Filed 09/10/21
                                                 09/09/21 Page 2 of 2




 1                Thus, this extension is requested to permit the parties to discuss the

 2   possibility of settlement without incurring additional litigation expenses.

 3   FREEDOM LAW FIRM                             KAEMPFER
                                                    EMPFER CROWELL
                                                  KAE      CROWE

 4
 5   /s/ Gerardo Avalos
     George Haines, No. 9411                      Robert
                                                  Robbert McCoy, No. 9121
 6   Gerardo Avalos, No. 15171                    Sihomara L. Graves, No. 13239
     8985 S. Eastern Ave., Suite 350              1980 Festival Plaza Drive, Suite 650
 7   Las Vegas, Nevada 89123                      Las Vegas, Nevada 89135

 8   KIND LAW                                     Attorneys for Defendant American
     Michael Kind, No. 13903                      Express Company
 9   8860 South Maryland Parkway
     Suite 106
10   Las Vegas, Nevada 89123

11   Attorney for Plaintiff Paul Ingraham
12                                          ORDER
13                IT IS SO ORDERED.
14
15                                     _______________________________________
                                       UNITED STATES DISTRICT COURT JUDGE
16
17                                     DATED: _______________________________
18

19                                          Order
                                       IT IS SO ORDERED
20
                                       DATED: 10:13 am, September 10, 2021
21

22
                                       BRENDA WEKSLER
23                                     UNITED STATES MAGISTRATE
                                                     MAGISTRAT JUDGE
24

     2918302_1                                                                     Page 2 of 2
